Citation Nr: 9900914	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a growth on the left 
fifth finger, claimed to be secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to February 
1972.  

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from a April 1994 rating decision.  Originally, this 
issue was before the Board with two other issues, namely 
service connection for sinusitis and for bilateral hearing 
loss.  These issues were denied in an October 1996 Board 
decision.  The issue of entitlement to service connection for 
a glomus tumor on the fifth finger of the left hand was 
remanded for additional development.  The matter now returns 
to the Board following completion of development made 
pursuant to its October 1996 remand.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran claims that he developed a growth on the fifth 
finger after his exposure to herbicides.  As a consequence, 
he contends that he is entitled to service connection for 
that condition.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
glomus tumor on the left fifth finger.  


FINDING OF FACT

The record does not contain competent evidence that the 
veterans growth on his left fifth finger was related to 
Agent Orange exposure.  

CONCLUSION OF LAW

The veterans claim for service connection for glomus tumor 
on the left fifth finger, claimed as secondary to Agent 
Orange exposure, is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991& Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a well grounded claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 .  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran contends that he developed a glomus tumor on the 
left fifth finger related to his inservice exposure to Agent 
Orange.  However, he is advised that where the determinative 
issues involve questions of medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Consequently, lay assertions of 
medical causation or medical diagnosis cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, I find that 
the veterans unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claim for service connection.  

Post service treatment records dated in 1985 show that the 
veteran was found to have a glomus tumor on the ulnar base of 
the little fingernail on the left hand.  It extended through 
the distal phalanx and appeared to be arising from a small 
branch of the digital sheath.  Surgical removal was 
accomplished in June 1985.  

The veteran underwent VA hand examination in March 1997.  At 
that time the veteran presented a history of difficulty with 
the fifth finger of the left hand from 1986.  He reported 
that he could bump the finger and when the blood returned he 
would experience excruciating pain.  This process continued 
for about two years.  Finally, he presented his complaints to 
a VA medical facility and underwent exploratory surgery.  A 
small tumor was identified and removed from beneath the nail.  
The veteran stated  I have not had any symptoms from this 
little finger since that time.  There was objective 
evidence of a well healed, 1 centimeter surgical scar on the 
lateral surface of the little finger of the left hand.  The 
diagnosis was history of surgical removal of glomus tumor of 
the lateral surface of the left fifth finger.  Arguably, 
given the diagnosis and the presence of the surgical scar, 
there is evidence of current disability.  

As for the second criterion for establishing a well-grounded 
claim, I note that the claimant is a Vietnam Era veteran who 
served in the Republic of Vietnam from November 1969 to 
October 1970.  In addition, the veteran contends that he was 
exposed to Agent Orange.  The veteran is competent to 
articulate information concerning what he experienced, but 
not with respect to matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  His service records, however, do not show 
the presence of a growth on the left fifth finger.  Instead 
that condition was first recorded in reports of private 
treatment compiled in the 1980s, more than a decade after the 
veterans separation from active service and his presumed 
exposure to Agent Orange.  

Finally, and most importantly in this instance, I note that 
the veteran has not presented competent evidence that the 
growth of the left little finger was related to injury or 
disease noted during his active service.  A nexus could be 
established one of two ways.  The first method is by the 
presence, to the required degree, of one of the diseases 
associated with Agent Orange exposure as listed in 
38 C.F.R. § 3.309.  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309, as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service. No 
condition other than one listed in 38 C.F.R. § 3.309(a), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996), will be considered chronic.  38 U.S.C.A. § 1101 (West 
1991); 38 U.S.C.A. §§ 1112, 1113, 1116; 38 C.F.R. § 3.307(a) 
, as amended by 61 Fed. Reg., No. 217, 57586-57589 (November 
7, 1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii), as amended by 61 Fed. Reg., No. 217, 57586-
57589 (November 7, 1996), are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996), are also satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposis sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii), as amended by 61 Fed. Reg., No. 217, 57586-
57589 (November 7, 1996).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of the tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epitheloid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewings sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

In the veterans case, a glomus tumor was removed in from his 
left fifth finger.  The record contains both the operative 
and the pathology report.  Nevertheless, there is no 
indication that a malignancy was diagnosed.  Consequently, 
the type of condition listed under the above stated provision 
is not found in the veterans case.  

Second, a nexus can be established if the veteran has 
produced competent medical evidence that current disability 
is related to Agent Orange exposure during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Unfortunately, the veteran has not produced competent 
evidence of a causal connection.  

As neither basis for establishing a nexus between current 
disability and injury or disease noted during active service 
has been met in the veterans case, the veterans claim for 
service connection is not well grounded.  No duty to assist 
is required under the provisions of 38 U.S.C.A. § 5107.  

Moreover , under 38 U.S.C.A. § 5103(a), VA should advise the 
claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Nevertheless, there is no indication 
that the record is incomplete or that there exist pertinent 
records that have not been made a part of the veterans 
claims folder.  Likewise, the Boards discussion above 
informs the veteran of the requirements for the completion of 
his application for the claims for service connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  This is true particularly in view of 
the veterans inability to satisfy the initial burden of 
presenting a plausible claim.  


ORDER

The veterans claim for service connection for a glomus tumor 
on the left fifth finger, claimed to be secondary to Agent 
Orange exposure, is not well grounded.  The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
